COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Numbers:             01-15-00517-CR; 01-15-00518-CR
Trial Court Cause
Numbers:                   1436278; 1436279
Style:                     John Henry Skillern
                           v. The State of Texas
Date motion filed*:        September 22, 2016
Type of motion:            Motion to Strike Appellant's Brief
Party filing motion:       Appellant
Document to be filed:

Is appeal accelerated?      YES        NO

Ordered that motion is:

            Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

            Denied
            Dismissed (e.g., want of jurisdiction, moot)
            Other: _____________________________________




Judge's signature: /s/ Evelyn V. Keyes
                        Acting individually         Acting for the Court


Date: September 27, 2016